Citation Nr: 1548218	
Decision Date: 11/17/15    Archive Date: 11/25/15

DOCKET NO.  12-09 817	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right shoulder disorder.

2.  Entitlement to service connection for a sinus disorder.

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for a right foot disorder.

5.  Entitlement to service connection for a left foot disorder.

6.  Entitlement to service connection for a left knee disorder.  

7.  Entitlement to service connection for residuals of a head injury, also claimed as headaches.  




REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran served on active duty from June 1978 to June 1982.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

This is a paperless appeal and the Veterans Benefits Management System (VBMS) and Virtual VA folders have been reviewed.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In his April 2012 Form 9, the Veteran indicated that he wanted a Travel Board hearing.  In February 2014, he requested a videoconference hearing instead of a Travel Board.  There is no indication that the requested hearing was scheduled and in September 2015, the representative noted that the hearing request remained outstanding.  


Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Board videoconference hearing at the appropriate RO.  Provide him and his representative reasonable advance notice of the date, time, and location of the hearing.  
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




